Title: General Orders, 25 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Friday October 25th 1782
                  
                  Morning Orders.
                  The Army will march by the left—by wings the left wing will march at seven o’clock tomorrow morning and the right wing at the same hour the next day.
                  The Quarter Master General will give the route and appoint persons to conduct each State Line to its ground or Quarters.  The baggage, Sick, and Invalids will move by water.
                  The Light Infantry, Sheldons Legion and Vanheers Dragoons will receive particular instructions and the officers commanding them will apply at Head Quarters accordingly.
                  The troops to be supplied with three days provisions when they march.
                  The General courtmartial of which Colonel Cortlandt is President is desolved.
                  For the Day tomorrow Brigadier General HuntingtonColonel Z. ButlerLt Colonel JohnstonBrigade Major CoxQuarter Master BulkleyFor duty tomorrow the 2d Jersey & Rhode Island regiment.
                  That the present disposition of the Guards may not interfere with the approaching movement of the army the Isthmus picquet & the picquets forming the Chain are to be withdrawn as soon as may be & from the proportion which the first Jersey regimt furnishes for those duties, a Picquet for the bridge on the right and another for the bridge on the left are to be formed and mounted this afternoon.  The several brigades will at the same time mount such Camp Guards as may be necessary.
                  As it has been reported to the Commander in chief that Captain Strong of the 2d Connect regimt who commanded the picquet on the left of the Chain the 23d instant was very remiss in his duty and his guard in bad order.  He directs that a field officer from the Jersey one from the York & one from the Connecticut Lines will meet at 10 o’clock tomorrow at the Judge advocates Marque to enquire into the conduct of Captain Strong on that occasion and report their opinion to him.
                  Major Gibbs, Captain Strong and the parties concerned will attend.
               